DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 6-9, and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.  The restriction requirement is thus made final.
Claims 1-5, 10 and 15 are under examination. 

Claim Objections
Claims 5 and 10 are objected to because of the following informalities.  Appropriate correction is required.
Claim 5 should read, “wherein a pump is arranged in the heat pump inlet or in the heat pump outlet, and is configured to overcome the pressure difference between the return conduit and the feed conduit.”
Claim 10 should read “the heat exchanger outlet, and is configured to regulate the flow of cooling fluid flowing”. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1  - consuming cooling devices each configured to consume cooling of cooling fluid entering the consuming cooling device and thereby heating the cooling fluid, which is interpreted to mean air conditioners and refrigerators.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 10 and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the second temperature being higher than the first temperature”, and the claim also recites “the second temperature being in the range of 10-18 °C” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1
The claim recites, “a plurality of consuming cooling devices each configured to consume cooling of cooling fluid entering the consuming cooling device and thereby heating the cooling fluid, the heated cooling fluid being returned to the return conduit . . . . . . . a local cooling system being configured to absorb heat from a first building and comprising a heat exchanger having a heat exchanger inlet and a heat exchanger outlet . . . .”  The terms “consuming cooling” and “consume cooling” are indefinite.  It is not clear how “cooling” can be “consumed”.  It is suggested that this terminology be replaced with more conventional terminology.  The distinction between “consuming cooling devices” and “a local cooling system” is also not clear.  As described above in the claim interpretation section, a “consuming cooling device” can include a refrigerator and/or air conditioner.  Both of these devices typically have heat exchangers with inlets and outlets, as does the “local cooling system”.     


Claim 11
It is not clear if “flow valve”, which is not preceded by “said” or “the” is referring to the same “flow valve” as claim 10.  
Claim 12
The claim recites, “a temperature sensor configured to determine data pertaining to a temperature”.  A temperature sensor typically senses a temperature.  It is not clear what “data pertaining to a temperature” is supposed to be, and how the sensor makes such a determination.    
Claim 13
The claim recites, “wherein the local cooling system further comprises a cooler and a cooling demand sensor configured to determine data pertaining to heating demands of the cooler”.  It is not clear what “data pertaining to heating demands of the cooler is supposed to be, and how the sensor makes such a determination.  It is also not clear why or how “a cooler” is supposed to service “a heating demand.”  Further, it is not clear what the distinction is between “a cooler” and “cooling consuming device” in parent claim 1 is supposed to be.     
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100018668 to Favrat (see annotated Figure below), US 2017/0030590 to Van Houdt.
Regarding claim 1, Favrat teaches a combined cooling and heating system comprising:
a district cooling grid used to satisfy comfort cooling demands, the district cooling grid having (see entirety of Figure):
a feed conduit conducing an incoming flow of a cooling fluid in the form of water, anti-freezing liquids or mixtures thereof (see Figure), the incoming flow of cooling fluid having a first temperature in the range of 4-12 °C, and
a return conduit conducting a return flow of the cooling fluid having a second temperature (see Fig. 1), the second temperature being higher than the first temperature, the second temperature being in the range of 10-18 °C;
a district cooling plant which cools incoming cooling fluid of the return conduit  from the second temperature to the first temperature (See Figure, with water in the return conduit being heat exchange with Lake/river), and
a plurality of consuming cooling devices each configured to consume cooling of cooling fluid entering the consuming cooling device and thereby heating the cooling fluid, the heated cooling fluid being returned to the return conduit, (see Figure)
wherein the cooling fluid is circulated in the district cooling grid by means of a pressure difference between the feed conduit and the return conduit, wherein the pressure in the feed conduit is higher than the pressure in the return conduit (par. 18);
a local cooling system being configured to absorb heat from a first building and comprising a heat exchanger having a heat exchanger inlet and a heat exchanger outlet; (see Consuming Cooling Devices in the Figure, two of them are labeled, as are their HEXs, each with an inlet and outlet, either one or both match the claim limitations)
a local heating system| being configured to heat the first or a second building and comprising a heat pump having a heat pump inlet and a heat pump outlet; (See Figure)
wherein the heat exchanger inlet is connected to the feed conduit of the district cooling grid (See Figure); and
wherein the heat pump inlet is connected to the return conduit of the district cooling grid and to the heat exchanger outlet.
	Favrat does not teach, 
a feed conduit conducing an incoming flow of a cooling fluid in the form of water,  anti-freezing liquids or mixtures thereof (see Figure), the incoming flow of cooling fluid having a first temperature in the range of 4-12 °C, and
a return conduit conducting a return flow of the cooling fluid having a second temperature (see Fig. 1), the second temperature being higher than the first temperature, the second temperature being in the range of 10-18 °C.
Vanhoudt teaches, 
A district heating and cooling system (see Vanhoudt claim 1), where conduits 2, 3, 4, 5 carry a thermal energy transfer fluid such as water.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Favrat, in view of Vanhoudt, in order to utilize a thermal transfer medium such as water, as opposed CO2, for example in areas where water is plentiful and available for a lower cost.        
	Regarding the temperature ranges, it is to be expected that the second range will be higher than the first range, given the nature of the heat exchanges that are taking place in the system.  As for the specific temperature in the ranges, it is to be expected that these ranges will be used in at least some end use applications, depending upon the heating and cooling requirements, and the temperature of the lake water being used (see page 5, lines 1-10 of applicant’s specification).   


    PNG
    media_image1.png
    624
    905
    media_image1.png
    Greyscale









Regarding claim 2, Favrat as modified teaches the system according to claim 1, wherein the heat pump inlet, the heat exchanger outlet, and the return conduit are interconnected. (see Figure)


    PNG
    media_image2.png
    591
    598
    media_image2.png
    Greyscale


Regarding claim 3, Favrat as modified teaches the system according to claim 1, wherein the heat exchanger inlet is further connected to the heat pump outlet.

    PNG
    media_image3.png
    195
    355
    media_image3.png
    Greyscale

Regarding claim 4, Favrat as modified teaches the system according to claim 3, wherein the heat exchanger inlet, the heat pump outlet, and the feed conduit are interconnected.

    PNG
    media_image3.png
    195
    355
    media_image3.png
    Greyscale



Regarding claim 5, Favrat as modified teaches the system according to claim 1, wherein a pump arranged in the heat pump inlet or in the heat pump outlet, and configured to overcome the pressure difference between the return conduit and the feed conduit.  

    PNG
    media_image4.png
    161
    170
    media_image4.png
    Greyscale





Regarding claim 10, Favrat as modified teaches the system according to claim 1, wherein the local cooling system further comprises a flow valve (see hourglass shape below) arranged in the heat exchanger inlet or in the heat exchanger outlet, and configured to regulate the flow of cooling fluid flowing through the heat exchanger.

    PNG
    media_image5.png
    184
    237
    media_image5.png
    Greyscale


Regarding claim 15, Favrat as modified teaches the system according to claim 1, but does not teach,
wherein the combined cooling and heating system further comprises a further local heating system being configured to heat a third building and comprising a further heat pump having an inlet connected to the return conduit of the district cooling grid and an outlet connected to the feed conduit of the district cooling grid.
However, Favrat does teach that additional systems can be added to the system beyond those that have been discussed in the prior rejections, for example, Favrat shows that two organic rankine cycles can be included (see Figure with the rejection of claim 1).  Adding another local heating system and a third building would be an obvious feature to include, by a person of ordinary skill in the art at the time of filing, because  the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.  In the present case, the new heating system would be performing the same functions and in the same manner in a similar environment, and thus there is nothing new and unexpected added by adding another local heating system.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763